COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argues at Norfolk, Virginia


WALTER REED CONVALESCENT CENTER/
 VIRGINIA HEALTH SERVICES, INC.
                                                 OPINION BY
v.   Record No. 1063-96-1                 JUDGE WILLIAM H. HODGES
                                               MARCH 11, 1997
 JEANICE ANNE REESE


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
          Linda M. Ziegler (Crews & Hancock, PLC, on
          briefs), for appellant.

          John H. Klein (Matthew H. Kraft; Rutter &
          Montagna, L.L.P., on brief), for appellee.



     Walter Reed Convalescent Center/Virginia Health Services,

Inc. (employer) appeals from a decision of the Workers'

Compensation Commission (commission) awarding Jeanice Anne Reese

(claimant) compensation for various periods of temporary partial

and temporary total disability.    Employer contends that the

commission erred in finding that (1) selective employment

procured by employer for claimant exceeded her residual work

capacity; and (2) claimant's termination from selective

employment was not caused by her wrongful acts so as to justify a

forfeiture of workers' compensation benefits pursuant to the rule

enunciated in Chesapeake & Potomac Telephone Co. v. Murphy, 12
Va. App. 633, 406 S.E.2d 190, aff'd en banc, 13 Va. App. 304, 411
S.E.2d 444 (1991).

     We find no credible evidence in the record to support the

commission's finding that the errors and omissions made by
claimant during the performance of her job as a ward clerk, which

resulted in her termination from that job, were causally related

to her injury and its residual effects.        Rather, the credible

evidence in the record clearly established that claimant's

termination from selective employment was due solely to her

repeated negligent mistakes, which potentially placed employer's

patients in jeopardy.   Based upon this record, we hold that

employer was justified in terminating claimant for cause.

Accordingly, we reverse the commission's decision and remand for

the commission to enter an award terminating claimant's
                                           1
disability benefits as of June 21, 1995.
                            BACKGROUND

     On December 2, 1993, while working as a licensed practical

nurse ("LPN") for employer, claimant sustained a compensable

injury by accident to her right hand/wrist.       On March 24, 1994,

claimant came under the care of orthopedic surgeon, Dr. Jeffrey

Moore, who diagnosed post-traumatic deQuervain's syndrome of the

right wrist.   On July 14, 1994, claimant underwent deQuervain's

release surgery on her right wrist.   On July 26, 1994, Dr. Moore

released claimant to light-duty work with restrictions against

lifting over ten pounds and repetitive use of her right hand.

     1
      Employer also argues that the commission improperly relied
upon claimant's written statement on review. This argument is
without merit. The commission stated in its opinion that it
would not consider claimant's written statement because it was
not timely filed. There is nothing in the commission's opinion
to indicate that it improperly considered the written statement.




                                 2
     In July 1994, claimant returned to work for employer as an

LPN, with modified duties.   On September 15, 1994, employer

reassigned claimant to a medication nurse job because of the

injury-related problems she was having performing the LPN job and

keeping up with the workload.   Claimant also had difficulty

performing the medication nurse job due to her injury.

Therefore, in October 1994, employer reassigned claimant to a

ward clerk job.   Claimant worked full-time in the ward clerk job

from October 1994 until her termination on June 21, 1995.
     On March 7, 1995, employer disciplined claimant for putting

a physician's order in the wrong book, resulting in a patient

going without medication.    Employer's Employee Counselling Forms,

dated between May 10, 1995 and June 20, 1995, show that employer

disciplined claimant numerous times for failing to complete

forms, failing to transcribe orders, failing to pull computer

copies of "POFs," placing a physician's order in the wrong book,

erroneous transcriptions of forms or orders, placing an order on

an order sheet which claimant knew did not belong on the sheet,

failing to hand in the beauty shop list, failing to hang up door

cards, and acting aloof and non-caring to a family member of a

patient.    Although the Employee Counselling Forms contained space

for claimant to explain her mistakes, she never reported that her

mistakes or her failure to properly perform her job were due to

pain from her injury or an inability to keep up with the

workload.




                                  3
     On June 21, 1995, employer disciplined claimant for failing

to transcribe a physician's orders to the medication

administration record, causing a patient not to receive his

medication and for failing to complete the monthly "POFs."    The

June 21, 1995 Employee Counselling Form indicated that claimant

had been reprimanded for this same behavior on March 7, 1995, May

10, 1995, and May 18, 1995, respectively, and that claimant's

behavior had not improved.   Employer terminated claimant on June

21, 1995.
     At the hearing, claimant testified that the ward clerk job

required her to lift charts and write constantly.   She stated

that she could not keep up with the workload because she could

not write for prolonged periods and had to use her left hand.

She contended that pain caused by her injury slowed her work

output and that she told her supervisor about these problems.

     Fay Kellam, employer's Director of Nursing, testified that

in April 1995, after working in the ward clerk job for

approximately six months, claimant signed a ward clerk job

description, making several amendments to the description, which

employer accepted.   These amendments reflected that claimant was

unable to take vital signs and would stock supplies and purge

records "as able."   Kellam stated that claimant agreed to perform

the other job duties, and, although she told claimant to ask for

help if necessary, claimant did not ask for help.   Kellam stated

that claimant did not express concerns to her about not being




                                 4
able to perform the ward clerk job duties because of the

workload, because of the pain from her injury, or because she

needed to take breaks.    Kellam stated that claimant did not have

trouble performing the ward clerk job, but simply failed to

perform tasks or made errors.    Kellam testified that claimant was

terminated on June 21, 1995 because she repeatedly failed to

transcribe physician's orders, causing patients not to receive

medication or to receive the wrong medication.
        The medical record reveals that on August 23, 1994, Dr.

Moore reported that claimant continued to work in a light-duty

capacity, but her wrist remained symptomatic.    Dr. Moore

continued claimant on light-duty with a restriction against

repetitive or vigorous use of her right hand.    On September 15,

1994, Dr. Moore noted improvement in claimant's symptoms, but

kept her on restricted duty.    On that same date, Dr. Moore signed

a "Modified Duty Work Evaluation" form, indicating that claimant

could lift up to five pounds and push or pull up to ten pounds.

Dr. Moore placed no restrictions on claimant standing, sitting,

or bending, but advised that claimant should avoid overuse and

repetitive activities.

        On October 12, 1994, Dr. Moore reported that claimant

suffered from increased pain due to excessive use of her right

hand.    He opined that claimant was developing a reflex dystrophy

of the right arm, and he recommended a sympathetic block.       Dr.

Moore stated that "[o]nce we control the pain I would not




                                   5
necessarily limit her activities at work and I think that she

should use her hand and arm as much as possible."        However, Dr.

Moore stated that, "[i]n the meantime, would recommend curtailing

her activities within her limits of discomfort."        On November 2,

1994, Dr. Moore noted claimant's continuing pain and her failure

to obtain relief from the block.         Dr. Moore stressed the

importance of the blocks to claimant to get the pain under

control.      He did not change claimant's work status and encouraged

her to use her hand as much as possible within the limits of her

pain.       On December 7, 1994, Dr. Moore noted claimant's decision

not to proceed with any further sympathetic blocks.        Having

nothing further to offer claimant, Dr. Moore recommended claimant

undergo an evaluation at the MCV Pain Management Center ("MCV").
        On February 20, 1995, claimant began treatment at MCV with

Dr. Amir Rafil.      On March 13, 1995, Dr. Rafil administered a

block and prescribed physical therapy.        On April 12, 1995, Dr.

Rafil prescribed a TENS unit for claimant.        On April 26, 1995,

claimant reported a fifteen percent improvement to Dr. Rafil, and

she told him that she continued to work full-time.        Dr. Rafil

recommended that claimant continue to wear a wrist brace. 2         On

May 24, 1995, claimant reported a twenty percent improvement to

Dr. Rafil, and she told him that her activity level had improved.

        2
      There is no evidence in the record establishing that
claimant ever actually wore a wrist brace or that such a brace
had any impact on claimant's ability to perform the ward clerk
job.



                                     6
Dr. Rafil noted that claimant suffered from only mild to

moderate pain.    On that date, Dr. Rafil opined that claimant had

reached maximum medical improvement and recommended she continue

using the TENS unit and the wrist brace.    On June 12, 1995, Dr.

Rafil reported a twenty percent improvement.    He discharged

claimant and recommended that she see Dr. Stewart for follow-up

care.    Dr. Rafil's records between February 1995 and June 1995 do

not contain any notation that claimant reported difficulty

performing the duties of the ward clerk job due to her injury.


        The deputy commissioner relied upon the Employee Counselling

Forms and Kellam's testimony to find that employer proved that

claimant neglected the duties of the ward clerk job, noting that

on several occasions she incorrectly transcribed a physician's

orders or failed to transcribe a physician's orders.    Based upon

this evidence, the deputy commissioner found that employer was

justified in terminating claimant's employment for cause on June

21, 1995, and therefore, claimant was not entitled to

compensation benefits as long as she remained partially disabled.

        On review, the commission modified the deputy commissioner's

decision, finding that the deputy commissioner did not make the

necessary factual determination of whether the duties of the ward

clerk job fell within the claimant's residual capacity.    The

commission ruled that before it could apply the C & P Telephone

v. Murphy forfeiture rule, it had to determine that the




                                   7
light-duty job procured by employer was suitable to claimant's

residual capacity.   The commission found that the ward clerk job

duties exceeded claimant's light-duty restrictions.   Based on

this ruling, the commission refused to apply the C & P Telephone

v. Murphy forfeiture rule.   Instead, the commission found that

claimant's inability to perform the ward clerk job was caused by

her injury, which resulted in her termination.   The commission

modified the deputy commissioner's decision by awarding claimant

temporary total disability benefits beginning June 21, 1995 and

continuing.
                                I.

     "Although the findings of the . . . Commission, if based on

credible evidence, are conclusive and binding upon us, the

Commission's findings of fact are not binding upon us when there

is no credible evidence to support them.   The question of

sufficiency of the evidence then becomes one of law."     Morris v.

Badger Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348
S.E.2d 876, 877 (1986).

     The commission found that the ward clerk job exceeded

claimant's light-duty restrictions.   However, the commission did

not identify any specific restrictions violated by claimant's

performance of the ward clerk job.    The commission also failed to

take into account that claimant worked for six months in the ward

clerk job without difficulty, agreed to the amended job

description in April 1995, and gave no indication at that time



                                 8
that she could not perform the duties of the ward clerk job, as

amended.    Rather, the commission supported its finding by relying

on claimant's testimony that she could not perform the ward clerk

job and her physicians' suggestion that she wear a brace while

working.

     Based upon our review of the record, we find claimant's

testimony inherently incredible and inconsistent with the medical

records, the counselling forms, and Kellam's testimony.     Absent

claimant's testimony, no evidence established that the duties of

the ward clerk job, as amended, fell outside of claimant's

residual capacity.   Accordingly, the commission erred in ruling

that the ward clerk job was not suitable to claimant's residual

capacity.
                                 II.

     In Eppling v. Schultz Dining Programs/Commonwealth of

Virginia, 18 Va. App. 125, 442 S.E.2d 219 (1994), this Court set

forth the law applicable to this case:
               When a disabled employee is discharged
          from selective employment, the "inquiry
          focuses on whether the claimant's benefits
          may continue in light of [her] dismissal."
          An employee's workers' compensation benefits
          will be permanently forfeited only when the
          employee's dismissal is "justified," the same
          as any other employee who forfeits her
          employment benefits when discharged for a
          "justified" reason.

                 A "justified discharge . . . does not
            simply mean that the employer can identify or
            assign a reason attributable to the employee
            as the cause for his or her being discharged.
             Whether the reasons for the discharge is for
            "cause," or is "justified" for purposes of


                                  9
          forfeiting benefits must be determined in the
          context of the purpose of the Act and whether
          the conduct is of such a nature that it
          warrants permanent forfeiture of those rights
          and benefits. "[T]he Commission . . . must
          be mindful of the purposes and goals of the"
          Act.


Id. at 128, 442 S.E.2d at 221.   "[I]n order to work a forfeiture,

the 'wage loss [must be] properly attributable to [the

employee's] wrongful act . . . [for which t]he employee is

responsible.'"   Id. at 129, 442 S.E.2d at 222 (citation omitted).

We find no case law to support the commission's holding that the

employer must prove that the employee's wrongful act was

intentional, willful, or deliberate in order to justify a
                                                                   3
termination for cause and a forfeiture of compensation benefits.
     The commission concluded that claimant's inability to

perform her job due to her physical restrictions led to her

termination.   This finding is not supported by credible evidence.

Claimant's testimony that she could not perform the ward clerk

job during the spring and early summer of 1995 is inconsistent

     3
      The commission ruled that in order to terminate a partially
disabled employee's compensation benefits due to the employee's
termination, the employer must prove that the employee's
termination was caused by the employee's willful or deliberate
misconduct at work. Richmond Cold Storage Co., Inc. v. Burton, 1
Va. App. 106, 111, 335 S.E.2d 847, 850 (1985). This standard
applies to a proceeding before the Virginia Employment Commission
to determine whether an employee has been discharged for
misconduct so as to bar unemployment compensation benefits. We
have never held that a "wrongful act" which does not necessarily
rise to the level of "willful or deliberate" cannot constitute
justification for a termination for cause from selective
employment so as to cause a forfeiture of workers' compensation
benefits.




                                 10
with the medical records generated during this time period, which

reflected that she continued to improve and was working full-time

without apparent difficulty.   Although claimant testified that

she could not perform the ward clerk job because it required her

to lift charts, no evidence in the record established that the

charts weighed more than five pounds.    In addition, the record

does not contain any evidence of the percentage of time claimant

spent writing on the job.    The ward clerk job description

contains many duties which did not require writing.     Claimant

agreed to accept the job description in April 1995, as modified

by her, as evidenced by her signature.   No evidence disputed

Kellam's testimony that employer agreed to these modifications.

Moreover, Kellam testified that claimant never told her that she

was having difficulty performing the duties of the job due to

pain caused by her injury.   Kellam's testimony, unlike

claimant's, is corroborated by the Employee Counselling Forms.

Each Employee Counselling Form provided a space where claimant

could have stated that her injury and disability prevented her

from performing her job or caused her mistakes.      However, she

never reported that her injury prevented her from carrying out

her duties or caused her to make errors.   In fact, claimant never

testified that her alleged inability to keep up with the workload
                                                 4
due to her injury caused her to make mistakes.
     4
      The commission considered Dr. Stewart's July 11, 1995
Attending Physician's Report. However, Dr. Stewart generated
this report after employer terminated claimant from her job, and
therefore, it is not relevant to the issue of whether claimant


                                 11
     The Employee Counselling Forms clearly indicated that

claimant repeatedly made errors in carrying out her job duties.

These errors were not caused by her injury, but instead were

caused by her incompetence and failure to follow properly

established rules and procedures.       Employer discharged claimant

due to her repeated negligent errors, which claimant failed to

correct and which potentially placed employer's patients in

jeopardy.   There is no evidence, other than claimant's

after-the-fact rationalizations, indicating that her errors or

omissions were caused by her wrist condition.      Claimant had ample

opportunity to include a written statement on the disciplinary

notices to explain her mistakes, to tell her supervisors of her

problems related to her injury, or to report such problems to her

physicians.   She did not do so.
     In this case, the evidence established as a matter of law

that claimant's wrongful acts, which jeopardized employer's

patients, and not her injury or disability, caused her wage loss.

 Thus, this loss was not employer's responsibility.      The evidence

established that claimant's termination was unrelated to her

injury and was due solely to her misconduct.      The facts in this

case are distinguishable from those in Eppling, where we held

that the claimant's excessive absenteeism caused by a

non-work-related injury beyond the employee's control was not the


could physically perform the ward clerk job prior to her
termination.



                                   12
type of wrongful act which, upon termination, justified a

forfeiture of workers' compensation benefits.   Id. at 129-30, 422

S.E.2d at 222.   In Eppling, credible evidence proved that the

claimant's absences were due to non-work related health problems.

Id.   In this case, credible evidence established that claimant's

failure to properly perform her job was caused by her

incompetence, not her injury.   No credible evidence showed that

claimant's mistakes were caused by her injury or its residuals

effects.
      For these reasons, we reverse the commission's decision and

remand for the commission to enter an award consistent with this

opinion.

                                         Reversed and remanded.




                                13